The Court of Errors reversed the judgment of the Supreme Court, upon the ground that such “ nocturnal noises and disturbances, and the abandonment of the premises by the tenant,” were evidence to go to a jury, under a flea of eviction of tenant by the landlord, in an action for the rent; and that the jury might upon su'ch evidence, be authorized in finding the plea of eviction to be true; and that if the facts were found as alleged in the plea, the lessor would thereby be barred of his rent, as on an actual and physical expulsion of the tenant by the lessor.
Judgment reversed accordingly.